Case 20-03190-sgj Doc 167 Filed 05/10/21           Entered 05/10/21 10:31:30       Page 1 of 3



John Y. Bonds, III
State Bar I.D. No. 02589100
John T. Wilson IV
State Bar I.D. No. 24033344
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR DEFENDANT JAMES DONDERO

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re:                            §                                Case No. 19-34054
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                                Chapter 11
                                  §
    Debtor.                       §

                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Plaintiff.                     §
                                   §
v.                                 §
                                   §                               Adversary No. 20-03190
JAMES D. DONDERO,                  §
                                   §
    Defendant.                     §

                   JAMES DONDERO’S WITNESS AND EXHIBIT LIST

         Defendant James Dondero (“Dondero”) hereby files this Witness and Exhibit List with

respect to the hearing on Defendant’s Emergency Motion to Stay Proceedings Pending Resolution

of Defendant’s Petition for Writ of Mandamus or, Alternatively, Motion to Continue Trial Setting

[Docket No. 154] set for hearing on May 10, 2021 at 1:30 p.m. (the “Hearing”) in the above-styled

adversary proceeding (the “Adversary Proceeding”).




JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                 PAGE 1
 Case 20-03190-sgj Doc 167 Filed 05/10/21              Entered 05/10/21 10:31:30        Page 2 of 3




A.        Documents that Dondero may use as exhibits:

 Dondero         Description                             Offered     Objection    Admitted Admitted
 Exhibit                                                                             by
 No.                                                                              Agreement

     1.          Dondero’s Motion to Stay or to
                 Continue Trial [Docket No. 154]

     2.          Dondero’s Petition for Writ of
                 Mandamus [Docket No. 154-2]

     3.          Letter from Fifth Circuit Clerk to
                 counsel for the Debtor requiring
                 response to Mandamus [Docket No.
                 154-3]

                 Any document or pleading filed in the
                 above-captioned bankruptcy case or
                 adversary proceeding

                 Any exhibit necessary for
                 impeachment or rebuttal purposes

                 Any and all documents identified or
                 offered by any other party



          Dondero reserves the right to supplement this Exhibit List should he determine that any

other document may be helpful to the trier of fact, whether in his case in chief or rebuttal.

B.        Witnesses that Dondero may call to testify:

          1.     Any witnesses identified or called by any other party; and

          2.     Any witness necessary for rebuttal.

          Dondero reserves the right to supplement this Witness List should he determine that any

other witness may be helpful to the trier of fact, whether in his case in chief or rebuttal.




JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                        PAGE 2
Case 20-03190-sgj Doc 167 Filed 05/10/21          Entered 05/10/21 10:31:30      Page 3 of 3




Dated: May 10, 2021                        Respectfully submitted,

                                           /s/ Bryan C. Assink
                                           John Y. Bonds, III
                                           State Bar I.D. No. 02589100
                                           John T. Wilson, IV
                                           State Bar I.D. No. 24033344
                                           Bryan C. Assink
                                           State Bar I.D. No. 24089009
                                           BONDS ELLIS EPPICH SCHAFER JONES LLP
                                           420 Throckmorton Street, Suite 1000
                                           Fort Worth, Texas 76102
                                           (817) 405-6900 telephone
                                           (817) 405-6902 facsimile
                                           Email: john@bondsellis.com
                                           Email: john.wilson@bondsellis.com
                                           Email: bryan.assink@bondsellis.com

                                           ATTORNEYS FOR DEFENDANT JAMES DONDERO

                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on May 10, 2021, a true and correct copy of the
foregoing document was served via the Court’s CM/ECF system on all parties requesting or
consenting to such service in this case.

                                           /s/ Bryan C. Assink
                                           Bryan C. Assink




JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                               PAGE 3
